White, P. J.
The information in this case charges “ that Doctor J. Watson, late of the county of Falls, laborer, on the 10th day of September, a. b. one thousand eight hundred and seventy-nine, with force and arms, in the'county of Falls, State of Texas, did then and there unlawfully and wilfully attempt to produce an abortion on one Mattie Shook, then and there a pregnant female, by then and there designedly administering to her, the said Mattie Shook, with her consent, a certain drug and medicine, then and there well calculated to produce an abortion upon her, the said Mattie Shook,” etc.
This information was brought under the provisions of arts. 536 and 538 of our Penal Code, which read thus : —
‘ ‘ Art. 536. If any person shall designedly administer to a pregnant woman, with her consent, any drug or medicine, or shall use toward her any violence, or any means whatever, externally or internally applied, and shall thereby procure an abortion, he shall be punished by confinement in the penitentiary not less than two nor more than five years ; if it be done without her consent, the punishment shall be doubled.”
“Art. 538. If the means used shall fail to produce an abortion, the offender is nevertheless guilty of an attempt to produce abortion, provided it be shown that such means *243were calculated to produce that result, and shall be punished by fine not less than one hundred nor more than one thousand dollars.”
A motion to quash was made, the chief ground of which was that the information does not charge what drug or med^ icine was administered, and, therefore, no proof could be admitted. The rules laid down in the Code of Criminal Procedure with respect to allegations in indictments, and the certainty required, are applicable also to informations. Code Cr. Proc., art. 432. One of these rules is that “ everything should be stated in an indictment which it is necessary to prove, but that which it is not necessary to prove need not be stated.” Code Cr. Proc., art. 421.
Applying this rule — for it is the one invoked — to the statute upon the subject of abortion, copied above, and it means only that it should be charged that a drug or medicine calculated to produce that effect shall be alleged and proven; the name of the drug or medicine need not be stated, nor need it be described as noxious. The State v. Vawter, 7 Blackf. 592; Rex v. Phillips, 3 Camp. 73. Neither is it necessary to specify the kind, quality, or quantity of the medicine. The State v. Van Houten, 37 Mo. 357. The indictment sufficiently charged the offence, and the court committed no error in overruling the motion to quash.
Numerous other errors are assigned. Those with reference to the charge of the court relate to defects in the charge as given, and the refusal of requested instructions. The main defect is in that portion covering the law oí accomplices. The testimony of O. S. Shook, the father of the injured female, showed that he not only was apprised by defendant of the condition of his daughter, but that, upon the suggestion of defendant that he could give her a powder and make it all right, he not only agreed to, but encouraged him in it, by saying to him, “All right; anything to save my child.” This made him an accomplice under the law. Penal Code, art. 79. It was important that the jury should *244have been fully and pertinently instructed in the law as it related to the testimony. The definition of the offence copied from the statute would scarcely be sufficient for the purpose. On this branch of the case another error was committed by the court in the following instruction, viz.: ‘ ‘ In order to convict a defendant upon the testimony of an accomplice, there must be sufficient corroborating testimony of his guilt to satisfy your minds of the truth of the charge against him.” The law is, that “ a conviction cannot be had upon'the testimony of an accomplice unless corroborated by other evidence tending to connect the defendant with the offence committed, and the corroboration is not sufficient if it merely shows the commission of the offence.” Code Cr. Proc., art. 741. As given, the charge was notan accurate enunciation of the law.
But it is claimed and insisted by defendant that, the drug having been administered with the consent of Mattie Shook, her consent made her also an accomplice, and that the court should have instructed the jury with reference to and in con-fortuity with that view of the case. There has been some contrariety of opinion and decision in the courts upon this subject. The rule that she does not stand legally in the sit-nation of an accomplice, but should rather be regarded as the victim than the perpetrator of the crime, is one which commends itself to our sense of justice and right, and there is certainly nothing in our law of accomplices which should be held to contravene it. The doctrine that she is not an accomplice, in the strict legal acceptation, has been held in England. Rex v. Hargrave, 5 Car. & P. 170; Rex v. Boyes, 1 Best & S. 311; 101 Eng. Com. Law, 309. This has been followed and adopted in New York. Dunn v. The People, 29 N. Y. Ct. App. 523. In The Commonwealth v. Wood, 11 Gray, 85, which was a case of abortion, the court say: “We think the court rightly instructed the jury that the woman was not, under the statute, technically an accomplice, for she could not have been in-*245dieted with him for the offence.'’ Nor do we believe she could be indicted for the offence under our statute ; and this liability to indictment is a fair test of determining the legal relationship of the party to the case and the perpetrator. But, though not strictly an accomplice, inasmuch as she is in a moral point of view implicated in the transaction, it would be proper for the jury to consider that circumstance in its bearing upon her credibility. The Commonwealth v. Wood, 11 Gray, 85.
Nine bills of exception were reserved by the defendant to the ruling of the court in the exclusion of evidence, the first six of which, in our opinion, show error.
1. The defendant, after the witness had stated that he said it would ruin him for her to have a baby, had the right to have the witness answer if she knew why it would injure the defendant.
2. Defendant was entitled to have the witness state why she had informed him (after she stated she had done so) of the condition of her monthly sickness.
3. Defendant was entitled to have the witness state how the defendant came to write the note which she copied and sent to his wife, after she had stated that he did so.
The questions asked and the matters sought to be drawn out by them were legitimate under the rules of cross-examination of witnesses, and might, for aught that appears, have enabled defendant successfully to have contradicted her statements by other testimony establishing their falsity.
4. Defendant was entitled to have the note read in evidence, after the witness had stated that she copied it from one written by himself, in order that the jury might ascertain whether the damaging suspicion created by that fact was substantiated by the writing itself. The jury had the right, from an inspection of the contents of the note, to say how far in fact it affected the issues they were trying.
5. The note which the witness said she had copied, and which she admitted was in her handwriting, was legitimate *246evidence as a standard of comparison for expert testimony with regard to a subsequent letter which defendant offered in evidence, and the genuineness of which was denied by the witness. “ It is competent in every case to give evidence of handwriting by comparison made by experts or by the jury.” Code Cr. Proc., art. 1754; Phillips v. The State, 6 Texas Ct. App. 364; Hatch v. The State, 6 Texas Ct. App. 384.
6. Defendant was entitled to show that the prosecuting witness, O. S. Shook, the father of the injured female, had demanded of him $2,500 as a condition upon which he would not prosecute him for this offence. It was, if true, an impeaching circumstance affecting his credibility, as well as an incident pertinent in showing .the animus of the witness, towards defendant.
Because of the errors indicated and discussed, the judgment is reversed and the cause remanded.

Reversed and remanded.